SUPERIOR COURT
OF THE

STATE OF DELAWARE

E. SCOTT BRADLEY 1 The Circle, Suite 2
JUDGE GEORGETOWN, DE 19947

May 13, 2019
N443 - STATE MAIL
Mr. Jerome Reed
SBI No. 00318410
James T. Vaughn Correctional
1181 Paddock Road
Smyrna, DE 19977

Re; State of Delaware v. Jerome B. Reed
Crim. No. 0101023931

Dear Mr. Reed:

This is my decision on your tenth motion for postconviction relief. Your
motion contains two arguments. First, you assert that the failure by your attorney to
suppress a statement at trial that was allegedly elicited in an illegal manner constitutes
ineffective assistance of counsel. Second, you argue that, under Martinez v. Ryan,'
I should allow you to reargue claims contained in your initial postconviction motion
with the assistance of appointed counsel.

When faced with a claim for postconviction relief I must first determine
whether any procedural bars prevent a consideration on the merits of any underlying

arguments.” Superior Court Criminal Rule 61, governing postconviction relief, states

' 566 U.S. 1 (2012).
* Younger v. State, 580 A.2d 552, 554 (Del. 1990).
that all such motions beyond the first must be summarily dismissed unless the movant
was convicted after a trial and either (1) pleads that new evidence exists showing that
the movant is actually innocent in fact, or (2) pleads that a new, retroactive
constitutional rule applies to the movant’s case thereby rendering the conviction
invalid. I find that neither of your arguments satisfy the conditions necessary to
survive summary dismissal.

Your first argument is a barely perceptible deviation from the numerous
ineffective assistance of counsel claims raised in your previous motions for
postconviction relief. This argument neither includes a claim that you are actually
innocent of the crimes for which you were convicted nor implicates a new
constitutional rule. Further, I have already extensively addressed the issues raised in
this argument in my decisions on your previous motions.’

Your second argument misconstrues Martinez v. Ryan.’ Martinez permits a
federal court to review a “substantial” ineffective assistance of counsel claim on

federal habeas review.” The United States Supreme Court made clear that its decision

* See State v. Reed, 2003 WL 22853417 (Del. Super. Aug. 6, 2003), aff'd, 843
A.2d 696 (Del. 2004); State v. Reed, 2006 WL 1067273 (Del. Super. Mar. 21,
2006), aff'd, 907 A.2d 146 (Del. 2006).

* 566 U.S. 1 (2012).

° State v. Jones, 2013 WL 5372415, at *3 (Del. Super. Sept. 24, 2013) (citing
Martinez, 566 U.S. at 13-17).
did not establish a constitutional right to counsel in state postconviction proceedings.°
When this Court amended Rule 61 to provide an indigent defendant the right to
counsel in his or her first postconviction motion, it clarified that this right was not
retroactive.’ This Court was explicit in that the amendment only applied to initial
postconviction motions pending as of May 6, 2013, or such motions filed after May
6, 2013.° You filed your first motion for postconviction relief on March 5, 2003.’
After a careful review and consideration of your claims therein I denied that motion
by order dated August 6, 2003.'° Thus, the Rule 61 amendment at issue here is not
relevant to your case as your first postconviction motion had long since been decided
by May 6, 2013. Accordingly, I find that your second argument also fails to satisfy
the Rule 61 conditions necessary to survive summary dismissal.

This is your tenth motion for postconviction relief. Rule 61 explicitly states
that all subsequent postconviction relief motions beyond the first are procedurally
barred and must be summarily dismissed unless they fall under certain exceptions
discussed above. I do not find that you have plead facts sufficient to qualify for any

of these exceptions.

° Id. (citing Martinez, 566 U.S. at 8-9).

” State v. Rosen, 2013 WL 4744681, at *2 (Del. Super. Sept. 3, 2013).

* Td. (emphasis added).

’ DI. 68.

'° State v. Reed, 2003 WL 22853417 (Del. Super. Aug. 6, 2003), affd, 843 A.2d
696 (Del. 2004).
CONCLUSION

Your tenth motion for postconviction relief is DENIED.

Very truly yours,

E. Scott Bradley

ESB/jwe

cc:

Prothonotary

IS 2 cd CI AVA BIOL:

NNO X4SSAS
AUdLONOHLOud gas